Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of January 22,
2015, among Westmoreland Coal Company, a Delaware corporation (the “Borrower”),
the Subsidiary Guarantors party hereto, the lenders party hereto as a Lender or
Additional Lender (in such capacity, each an “Additional Term Lender”) and Bank
of Montreal, as Administrative Agent.  Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below.
W I T N E S S E T H :
WHEREAS, the Borrower, the Lenders and Bank of Montreal, as Administrative
Agent, are parties to that certain Credit Agreement, dated as of December 16,
2014 (as amended by the First Amendment dated January 22, 2015, and as further
amended, modified and/or supplemented to, but not including, the date hereof,
the “Credit Agreement”);
WHEREAS, in accordance with Section 2.14(d) of the Credit Agreement, the
Borrower has delivered a notice to the Administrative Agent requesting that each
Additional Term Lender make an Incremental Term Loan in an aggregate principal
amount of $75,000,000;
WHEREAS, pursuant to Section 2.14 of the Credit Agreement, this Amendment shall
establish the Buckingham Acquisition Incremental Term Loan Commitments (as
defined in Section II.2 below) on the Second Amendment Effective Date (as
defined in Section III.6 below);
WHEREAS, this Amendment is an “Incremental Amendment” as defined in and for
purposes of the Credit Agreement;
WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as herein provided;
NOW, THEREFORE, it is agreed:
I.    Amendments and Modifications to Credit Agreement.
1.Section 1.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:
“Second Amendment” shall mean the Second Amendment to Credit Agreement dated as
of January 22, 2015, among the Borrower, the Subsidiary Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.
“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.


2.Section 1.01 of the Credit Agreement is hereby amended:
(a)by modifying the definition of “Commitment” to add “or Buckingham Acquisition
Incremental Term Loan Commitment” immediately after the reference therein to
“Term Loan Commitment”;
3.    Section 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Section 2.01    The Commitments.



--------------------------------------------------------------------------------



(a) Subject to and upon the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make a term loan or term loans
(each, a “Term Loan” and, collectively, the “Term Loans”) to the Borrower, which
Term Loans (i) shall be incurred pursuant to a single drawing on the Initial
Borrowing Date, (ii) shall be denominated in Dollars, (iii) except as
hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or LIBOR Loans, provided
that except as otherwise specifically provided in Section 2.10(b), all Term
Loans comprising the same Borrowing shall at all times be of the same Type, and
(iv) shall be made by each such Lender in an aggregate principal amount that
does not exceed the Term Loan Commitment of such Lender on the Initial Borrowing
Date. Once repaid, Term Loans incurred hereunder may not be reborrowed.
(b) Subject to the terms and conditions and relying upon the representations and
warranties herein and in the Second Amendment, each Buckingham Acquisition
Incremental Term Lender agrees, severally and not jointly, to make a Buckingham
Acquisition Incremental Term Loan pursuant to the Second Amendment to the
Borrower on the Second Amendment Effective Date in a principal amount not to
exceed its Buckingham Acquisition Incremental Term Loan Commitment. Once repaid,
Buckingham Acquisition Incremental Term Loans may not be reborrowed.”
4.    Section 4.02 of the Credit Agreement is hereby amended to add the
following at the end thereof: “The Buckingham Acquisition Term Loan Commitments
shall automatically terminate upon the making of the Buckingham Acquisition
Incremental Term Loans on the Second Amendment Effective Date.”
5.    Section 8.08 of the Credit Agreement is hereby amended to add the
following sentence at the end thereof: “All proceeds of the Buckingham
Acquisition Incremental Term Loans will be used by the Borrower to provide
permanent financing for the Buckingham Acquisition and for other general
corporate purposes.”.
II.    Terms of the Incremental Term Loan.
1.    The Borrower confirms and agrees that it has requested to establish an
Incremental Term Loan in the aggregate principal amount of $75,000,000 from the
Additional Term Lenders in accordance with Section 2.14 of the Credit Agreement
and herein, effective on the Second Amendment Effective Date. Pursuant to
Section 2.14 of the Credit Agreement, each Additional Lender, the Borrower and
the Administrative Agent acknowledge and agree that the Buckingham Acquisition
Incremental Term Loans (as defined below) provided pursuant to this Amendment
shall constitute Term Loans under the Credit Agreement, and shall have terms
identical to the Term Loans, except as set forth herein.
2.    Subject to and upon the terms and conditions set forth herein, each
Additional Term Lender party hereto severally agrees to make, on the Second
Amendment Effective Date, a single loan of term loans (each, a “Buckingham
Acquisition Incremental Term Loan”) in Dollars to the Borrower in an amount
equal to the commitment amount set forth next to such Additional Term Lender’s
name in Schedule 1 hereto under the caption “Buckingham Acquisition Incremental
Term Loan Commitment”.
3.    The Buckingham Acquisition Incremental Term Loans shall be made on the
Second Amendment Effective Date and initially maintained as LIBOR Loans with an
Interest Period of one month.

-2-

--------------------------------------------------------------------------------



4.    Repayment of Incremental Term Loans; Maturity Date:
(a)    To the extent not previously paid, all Buckingham Acquisition Incremental
Term Loans shall be due and payable on the Maturity Date (as defined in the
Credit Agreement as amended hereby), together with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of payment; and
(b)    All repayments required pursuant to this Section 4 shall be subject to
Section 4.01 of the Credit Agreement, but shall otherwise be without premium or
penalty.
III.    Miscellaneous Provisions.
1.    In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that:


(a)    no Default or Event of Default exists as of the Second Amendment
Effective Date (as defined in Section III.6 below), both before and immediately
after giving effect to this Amendment;
(b)    all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date, both before and after giving
effect to this Amendment, with the same effect as though such representations
and warranties had been made on and as of the Second Amendment Effective Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date);
(c)    each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and under each of the Credit
Documents as amended or supplemented hereby to which it is a party, and, in the
case of the Borrower, to make the borrowing contemplated hereunder, and has
taken all necessary action to authorize its execution, delivery and performance
of this Amendment and each Credit Document as amended or supplemented hereby to
which it is a party. Each Credit Party has duly executed and delivered this
Amendment, and this Amendment and each Credit Document, as amended or
supplemented hereby, constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
right and by equitable principles (regardless of whether enforcement is sought
by proceeding in equity or at law);
(d)    no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made on or prior to the Second Amendment Effective Date and
which remain in full force and effect on the Second Amendment Effective Date),
or exemption or other action by, any Governmental Authority is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, the execution, delivery and performance of this Amendment or
any Credit Document, as amended or supplemented hereby, or the legality,
validity, binding effect or enforceability of this Amendment or any such
Document as amended or supplemented hereby;
(e)    the execution, delivery and performance of this Amendment and of the
other Credit Documents, as amended or supplemented hereby, the borrowings
hereunder and the use of the proceeds thereof will not (i) contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or

-3-

--------------------------------------------------------------------------------



decree of any court or Governmental Authority, (ii) require any consent under,
or violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, any Lien (other than Permitted
Liens) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of the Credit Agreement or any indenture,
mortgage, deed of trust, other credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound, (iii) result in the creation or imposition of (or the
obligation to create or impose) any Lien pursuant to the terms of the documents
described in clause (ii) immediately above or (iv) violate any provision of the
certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Subsidiaries, except in each
case referred to in clauses (i), (ii) and (iii) to the extent that any such
violation or breach would not reasonably be expected to have a Material Adverse
Effect;
(f)    after giving effect to the borrowing of the Buckingham Acquisition
Incremental Term Loans, the Fixed Charge Coverage Ratio will not exceed
2.00:1.00, determined on a Pro Forma Basis; and
(g)    the terms of this Amendment comply with the requirements of Section 2.14
of the Credit Agreement (as amended hereby).
2.    This Amendment is limited precisely as written and shall not be deemed to
(i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement, any other Credit Documents or
any of the other instruments or agreements referred to therein or (ii) prejudice
any right or rights which any of the Lenders or the Administrative Agent now
have or may have in the future under or in connection with the Credit Agreement,
any other Credit Documents or any of the other instruments or agreements
referred to therein.
3.    By executing and delivering a counterpart hereof, the Borrower and each
Subsidiary Guarantor hereby agrees that all Loans shall be guaranteed and
secured pursuant to and in accordance with the terms and provisions of each of
the Guaranty and Collateral Agreement and the other Security Documents in
accordance with the terms and provisions thereof.
4.    This Amendment may be executed in any number of counterparts (including by
way of facsimile or other electronic transmission) and by the different parties
hereto on separate counterparts, each of which counterparts when executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.
5.    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
6.    The amendments set forth in this Amendment shall become effective on the
date (the “Second Amendment Effective Date”) when each of the following
conditions shall have been satisfied or waived by the applicable party:
(a)    no Default or Event of Default exists as of the Second Amendment
Effective Date, both before and immediately after giving effect to this
Amendment;
(b)    all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the Second Amendment Effective Date, both before and after giving
effect to this Amendment, with the same effect as though such representations
and warranties had been made on and as of the Second Amendment Effective Date
(except to the extent such

-4-

--------------------------------------------------------------------------------



representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date);
(c)    the Administrative Agent shall have received from the Borrower, each
other Credit Party, each Additional Term Lender and the Administrative Agent an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and
(d)    the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate) all fees, costs and expenses (including, without
limitation, reasonable legal fees and expenses) payable to the Administrative
Agent (or its applicable affiliate) to the extent then due.
7.    This Amendment shall constitute a “Credit Document” for purposes of the
Credit Agreement and the other Credit Documents.
8.    From and after the Second Amendment Effective Date, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified by each of
the amendments effected on such respective dates, as the context may require.
* * *



-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
WESTMORELAND COAL COMPANY




By:_/s/ Jennifer S. Grafton
Name: Jennifer S. Grafton
Title: Senior Vice President, Chief Administrative Officer & Secretary




WESTMORELAND—NORTH CAROLINA POWER, L.L.C.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WEI—ROANOKE VALLEY, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND—ROANOKE VALLEY, L.P.


By:
WEI—Roanoke Valley, Inc., as General Partner of Westmoreland—Roanoke Valley,
L.P.



By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




By:
Westmoreland Energy LLC, as Limited Partner of Westmoreland—Roanoke Valley, L.P.



By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND ENERGY LLC




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary





[Signature Page to Second Amendment to Westmoreland Credit Agreement]





--------------------------------------------------------------------------------

 



WESTMORELAND RESOURCES, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WRI PARTNERS, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND KEMMERER, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND COAL SALES COMPANY, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WCC LAND HOLDING COMPANY, INC.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND MINING LLC




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary





[Signature Page to Second Amendment to Westmoreland Credit Agreement]


 
 
 




--------------------------------------------------------------------------------

 



DAKOTA WESTMORELAND CORPORATION




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




TEXAS WESTMORELAND COAL CO.




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND ENERGY COMPANY




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND SAVAGE CORPORATION




By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




WESTMORELAND PARTNERS


By:
Westmoreland—North Carolina, Power, L.L.C.



By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary




By:
WEI-Roanoke Valley, Inc. the General Partner of Westmoreland—Roanoke Valley,
L.P.



By: /s/ Samuel N. Hagreen
Name: Samuel N. Hagreen
Title: Secretary





[Signature Page to Second Amendment to Westmoreland Credit Agreement]


 
 
 




--------------------------------------------------------------------------------

 



BANK OF MONTREAL, as Administrative Agent, Collateral Agent, and an Additional
Lender




By: /s/ Thomas D. Dale
Name: Thomas D. Dale
Title: Managing Director



















[Signature Page to Second Amendment to Westmoreland Credit Agreement]


 
 
 




--------------------------------------------------------------------------------

 

Schedule 1


Buckingham Acquisition Incremental Term Loan Commitments


Additional Term Lender
Buckingham Acquisition Incremental Term Loan Commitment
Bank of Montreal
$75,000,000







